MEMORANDUM **
Rosario Lopez-Mendes, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the ruling of an Immigration Judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding. See Hasan v. Ashcroft, 380 F.3d 1114, 1119 (9th Cir.2004) (explaining that we will uphold IJ’s decision unless evidence compels a contrary conclusion). The inconsistencies between petitioner’s asylum application and the testimony presented at the hearing relate to the nature of the conduct that he claims amounted to persecution, and go to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Lopez-Mendes failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.